Citation Nr: 1754231	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-18 698	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Navy from January 1986 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 and March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2014, the Veteran testified at a hearing before the undersigned.  In December 2014, the appeal was remanded by the Board.  In March 2015, the Appeals Management Center (AMC) granted service connection for a depressive disorder encompassing sleep disturbance and for bilateral hearing loss disability.

This matter was again remanded by the Board in November 2015 the RO to issue a Statement of the Case (SOC) as to the Veteran's claim for entitlement to compensable evaluation for bilateral hearing loss and a Supplemental Statement of the Case (SSOC) as to the claim for service connection for PTSD.  The SOC was issued in May 2016 and the SSOC was issued in March of 2016.  

The record does not indicate that the Veteran filed a substantive appeal with respect to the initial rating for bilateral hearing loss.  The November 2015 Board Remand instructed that this issue should not be certified to the Board, unless there was a substantive appeal.  Because the agency of original jurisdiction ignored this instruction and certified the issue to the Board; the requirement of a substantive appeal are deemed to have been waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The Board also notes that the Veteran's claim has been previously characterized as a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.



FINDINGS OF FACT

1.  The Veteran does not have a current psychiatric disability, to include PTSD that was caused or aggravated by a disease or injury in active military service. 

2.  The Veteran's reported in-service stressors were not verified. 

3.  The Veteran has a pure tone threshold average of 25 decibels (dB) in the right ear and a speech discrimination score of 100 percent, resulting in a numeric value of I under Table VI. 

4.  The Veteran has a pure tone threshold average of 28 decibels (dB) in the left ear and a speech discrimination score of 96 percent, resulting in a numeric value of I under Table VI.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the November 2015 Board remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board will proceed to adjudicate this case.

Service connection for a psychiatric disorder, to include PTSD

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2017).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125 (2017) (requiring PTSD diagnoses to conform to the DSM-IV/V).

Furthermore, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2017).

In this case, the Veteran's service treatment records (STRs) do not report that he suffered from any psychiatric disability or condition during his active military service.  According to the Veteran's December 1988 separation examination report, a psychiatric evaluation was normal.

The Veteran has testified that he did not receive any post-service treatment for a psychiatric disability.  His stressor consisted of hearing about the death of a service member who had been sucked into the air intake of a plane aboard the U.S.S. Vinson.  The Veteran was serving aboard the Vinson at that time.

In March 2015, the Veteran was afforded a VA psychiatric examination.  The Veteran reported the incident where a sailor was killed as a result of being sucked into airplane engine.  The Veteran denied personally witnessing the incident.  The examiner noted a prior statement in which the Veteran reported that he had witnessed the incident being questioned regarding the rape of a roommate.  He denied involvement in the incident.

The Veteran also reported recent emotional trauma due to his brother's suicide in 2013. He had never received mental health treatment, or thought he needed it, prior to his brother's death.  Post-service, the Veteran's employment history includes working in production plant making flour, 2.5 years making ammunition, and 8 years working on an assembly line for an auto manufacturer.  

During the clinical interview, the Veteran reported frequent intrusive and distressing memories of traumatic events.  He also described current avoidance behaviors, but denied persistent negative alterations in cognition or mood.  Upon review of the evidence, the examiner diagnosed the Veteran with an unspecified depressive disorder, insomnia disorder, and alcohol abuse disorder.  The disorders were not shown to have a clinically significant impact as to distress or impairment of the Veteran's social and occupational functioning and were attributed to any psychological effects of alcohol abuse.  The examiner also opined that Veteran's symptoms did not meet DSM-5 criteria for PTSD.

The examiner did opine that depressive and insomnia disorders were at least as likely as not incurred in, or caused by the in-service stressor.  

As noted, service connection for PTSD requires a diagnosis made in accordance with DSM criteria.  A lay person is not competent to diagnose PTSD.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed .Cir.2014).  In this case there are no competent diagnoses of PTSD; and no other acquired psychiatric disabilities (other than the already service connected disabilities) have been identified.

Therefore, the preponderance of the evidence is against the claim.  The provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim for service connection for a psychiatric disability, to include PTSD, must be denied.

Entitlement to a compensable evaluation for bilateral hearing loss

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2017). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), See also 38 C.F.R. §§ 4.1, 4.2 (2017).   As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Review of the record indicates that the Veteran has been afforded multiple VA examinations to assess the nature and current severity of his service-connected bilateral hearing loss.

During the September 2009 audiological evaluation, the Veteran reported exposure to hazardous noise or acoustic trauma as incident to his work as an aircraft mechanic in service.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
15
20
20
LEFT
15
15
30 
30

Pure tone threshold averages were 18.75 dB for the right ear and 22.5 dB for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  The examiner noted normal auditory thresholds bilaterally, with mild hearing loss at 3000-4000 Hz for the left ear.  The Veteran's bilateral hearing loss was deemed as due to or a result of acoustic trauma during active service.

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2017). 

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral. 3 8 C.F.R. § 4.86 (b) (2017). 

Applying the September 2009 VA examination results to Table VI results in a Roman Numeral of I for the right ear and I for the left ear. See 38 C.F.R. § 4.85 (2017). Applying these values to Table VII demonstrates that the proper rating for the Veteran's bilateral hearing loss is 0 percent.  See Id.

In April 2016, the Veteran was afforded a subsequent examination to assess the current severity of his service-connected bilateral hearing loss.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
25
30
20
LEFT
25
25
30
30

Pure tone threshold averages were 25 dB for the right ear and 28 dB for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  The examiner noted sensorineural hearing loss in both the left and right ear.

Applying the April 2016 VA examination results to Table VI results in a Roman Numeral of I for the right ear and I for the left ear.  See 38 C.F.R. § 4.85 (2017). Applying these values to Table VII demonstrates that the proper rating for the Veteran's bilateral hearing loss is 0 percent.  See Id.

The Veteran has reported the functional impairment caused by his hearing loss, but the rating schedule is intended to compensate for such loss.  Doucette v. v. Shulkin, 28 Vet. App. 366 (2017).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable evaluation for bilateral hearing loss must be denied.


ORDER

The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.


The claim of entitlement to a compensable evaluation for bilateral hearing loss is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


